            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 1 of 49




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 Ravgen, Inc.,

                         Plaintiff,                   Civil Action No. 6:20-cv-452

                  v.                                  JURY TRIAL DEMANDED

 PerkinElmer, Inc., PerkinElmer Genetics, Inc.,
 and Bioo Scientific Corporation,

                         Defendants.


                        COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Ravgen, Inc. (“Ravgen”), for its Complaint against Defendants PerkinElmer, Inc.,

PerkinElmer Genetics, Inc., and Bioo Scientific Corporation (“Defendants”), hereby alleges as

follows:

                                      NATURE OF THE ACTION

                 This is a civil action for infringement of United States Patent Nos. 7,727,720 (the

“’720 Patent”) and 7,332,277 (the “’277 Patent”) (collectively the “Patents-in-Suit”), arising under

the Patent Laws of the United States, 35 U.S.C. §§ 271, et seq.

                                          THE PARTIES

                 Plaintiff Ravgen is a Delaware corporation with its principal place of business at

9241 Rumsey Rd., Columbia, MD 21045. Ravgen is a pioneering diagnostics company that

focuses on non-invasive prenatal testing. Ravgen has spent millions of dollars researching and

developing novel methods for the detection of cell-free DNA to replace conventional, invasive

procedures. Ravgen’s innovative cell-free DNA technology has various applications, including
             Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 2 of 49




non-invasive prenatal and other genetic testing. Those efforts have resulted in the issuance of

several patents, including the Patents-in-Suit.

               Defendant PerkinElmer, Inc. is a Massachusetts corporation with its principal place

of business at 940 Winter Street, Waltham, MA 02451. PerkinElmer, Inc. is registered to do

business in the state of Texas. (Ex. 7 at 1 (Texas Secretary of State report for PerkinElmer, Inc.).)

PerkinElmer, Inc. has appointed C T Corporation System, 1999 Bryan St., Ste. 900 Dallas, TX

75201 as its agent for service of process. (Id.) PerkinElmer, Inc. operates and maintains facilities

at 7050 Burleson Road, Austin, TX 78744. (See, e.g.,          Ex. 11 (product documentation for

“NextPrep-Mag™ cfDNA Automated Isolation Kit,” available at https://perkinelmer-

appliedgenomics.com/wp-content/uploads/marketing/NextPrep/3825-05-and-3825-06-NextPrep-

Mag-cfDNA-Automated-Isolation-Kit_v18.07.pdf) (listing address “7050 Burleson Road, Austin,

Texas 78744”); Ex. 12 (product documentation for “NEXTflex® Rapid DNA-Seq Kit 2.0,”

available at https://c2x9r4v3.stackpathcdn.com/wp-content/uploads/2019/12/NOVA-5188-01-

NEXTflex-Rapid-DNA-Seq-kit-2.0_v19.12_v5.pdf) (listing address “7050 Burleson Road,

Austin, Texas 78744”); Ex. 13 (http://www.biooscientific.com/How-to-Order) (providing

“Ordering from PerkinElmer” instruction with mailing address of “PerkinElmer, 7050 Burleson

Rd, Austin, TX 78744, USA”; also providing order form (attached as Ex. 14 (available at

http://www.biooscientific.com/Portals/0/Images/Bioo_Scientific_Order_Form_2017_72-

02_REV_F.pdf)) with mailing address: “PerkinElmer, 7050 Burleson Rd., Austin, TX 78744”);

Ex.    60     at    1    (“Contact     Us”        webpage,   available    at    https://perkinelmer-

appliedgenomics.com/home/contact-us/) (providing “7050 Burleson Road. Austin, Texas 78744”

as address for PerkinElmer, Inc.).)




                                                    2
              Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 3 of 49




                   PerkinElmer, Inc., itself and/or through its subsidiaries, makes, uses, and

commercializes genetic tests using cell-free DNA. For example, PerkinElmer, Inc., itself and/or

through its subsidiaries, makes, uses, and commercializes the Vanadis® NIPT Assay, a test for the

detection of chromosomal abnormalities using cell-free fetal DNA. For example, PerkinElmer,

Inc., itself and/or through its subsidiaries, makes, uses, and commercializes kits for the extraction,

processing, and detection of cell-free DNA, including the chemagic™ cfDNA 5k Kits, the

NextPrep-Mag™ cfDNA Automated Isolation Kits, and the NEXTflex® Cell-Free DNA-Seq Kits

(collectively, the “cfDNA Kits”).

                   PerkinElmer, Inc., itself and/or through its subsidiaries, markets, offers for sale,

sells, and distributes the Vanadis® NIPT Assay and the cfDNA Kits throughout the United States

and    in    this      District,     including    through      its   websites,      www.PerkinElmer.com,

www.PerkinElmerGenomics.com,                                   www.PerkinElmer-AppliedGenomics.com,

www.chemagen.com,              and         www.BiooScientific.com.          (See,      e.g.,    Ex.      17

(https://prenataltesting.perkinelmer.com/products/vanadis_nipt_system);                        Ex.       18

(https://www.perkinelmergenomics.com/healthcare-providers/Vanadis-NIPT/index.html); Ex. 19

(https://perkinelmer-appliedgenomics.com/home/products/library-preparation-kits/dna-library-

prep-kits/nextflex-rapid-dna-seq-2-0/);                  Ex.           20              (https://perkinelmer-

appliedgenomics.com/home/products/cfdna-cfrna-isolation/nextprep-mag-cfdna-automated-

isolation-kit/);          Ex. 21       (http://shop.biooscientific.com/nextprep-mag-cfdna-automated-

isolation-kit/);                     Ex.                  22                     (https://chemagen.com/wp-

content/uploads/2018/10/cfDNA_Isolation_Kit_Automation.pdf);                             Ex.             23

(http://shop.biooscientific.com/nextflex-cell-free-dna-seq-kit/);                      Ex.               24

(https://chemagen.com/Kits/chemagic-cfdna5k-kit-h24/).)



                                                     3
             Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 4 of 49




                 Additionally, PerkinElmer, Inc., itself and/or through its subsidiaries, uses the

Vanadis® NIPT Assay to process samples at its laboratory facilities.                         (Ex. 25

(https://www.businesswire.com/news/home/20191029005643/en/PerkinElmer-

Genomics%E2%80%99-Clinical-Labs-U.S.-Malaysia-Process);               Ex.   26      (“Prenatal    and

Reproductive             Test          Requisition           Form,”            available           at

https://www.perkinelmergenomics.com/Images/Prenatal_Reproductive_TRF_tcm206-

222160.pdf).)

                 Defendant Bioo Scientific Corporation is a Texas corporation with its principal

place of business at 7050 Burleson Road, Austin, TX 78744. (Ex. 61 at 1-2 (Bioo Scientific

“Contact Us,” available at http://www.biooscientific.com/Contact-Us) (listing “7050 Burleson

Road, Austin, TX 78744” as the “Contact Us” address and as the address for “Austin, TX, USA,

HQ”);     Ex.      62    at     1-2   (Bioo     Scientific    LinkedIn      page,     available    at

https://www.linkedin.com/company/bioo-scientific/about/) (explaining that “Bioo Scientific

Corporation is an Austin, TX based biotechnology company,” listing “Austin, TX” as the location

of the “Headquarters,” and listing “7050 Burleson Rd, Austin, TX 78744, US” as the company’s

“Primary” location).) Bioo Scientific Corporation is registered to do business in Texas and may

be served through its registered agent for service, C T Corporation System, 1999 Bryan St., Ste.

900 Dallas, TX 75201.         (Ex. 8 at 1 (Texas Secretary of State report for Bioo Scientific

Corporation).)     Bioo Scientific Corporation is a wholly-owned subsidiary of PerkinElmer

Holdings, Inc., which is a wholly-owned subsidiary of PerkinElmer, Inc. On information and

belief, PerkinElmer, Inc. directs the activities of or exercises control over Bioo Scientific

Corporation through PerkinElmer Holdings, Inc., including its activities in this District.




                                                 4
             Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 5 of 49




               Bioo Scientific Corporation makes, uses, and commercializes kits for genetic

testing using cell-free DNA, including the NextPrep-Mag™ cfDNA Automated Isolation Kit and

NEXTflex® Cell-Free DNA-Seq Kit. Bioo Scientific Corporation markets, offers for sale, sells,

and distributes those products throughout the United States and in this District, including through

its website, www.BiooScientific.com. (See, e.g., Ex. 21 (Bioo Scientific Corporation website

advertising for sale “NextPrep-Mag™ cfDNA Automated Isolation Kit”); Ex. 23 (Bioo Scientific

Corporation website advertising for sale “NEXTflex® Cell Free DNA-Seq Kit”).)

               Defendant PerkinElmer Genetics, Inc. is a Pennsylvania corporation with its

principal place of business at 250 Industry Drive, Suite 400, Pittsburgh, PA 15275. PerkinElmer

Genetics, Inc. is registered to do business in Texas and may be served through its registered agent

for service, C T Corporation System, 1999 Bryan St., Ste. 900 Dallas, TX 75201. (Ex. 10 at 1

(Texas Secretary of State report for PerkinElmer Genetics, Inc.).) PerkinElmer Genetics, Inc. is a

wholly-owned subsidiary of PerkinElmer Diagnostics Holdings, Inc., a wholly-owned subsidiary

of PerkinElmer Holdings, Inc., which is a wholly-owned subsidiary of PerkinElmer, Inc. On

information and belief, PerkinElmer, Inc. directs the activities of or exercises control over

PerkinElmer Genetics, Inc., including its activities in this District.

               PerkinElmer Genetics, Inc. makes, uses, and commercializes genetic tests using

cell-free DNA, including the Vanadis® NIPT Assay. PerkinElmer Genetics, Inc. markets, offers

for sale, sells, and distributes the Vanadis® NIPT Assay throughout the United States and in this

District, including through its website, www.PerkinElmerGenomics.com.               (See Ex. 18

(https://www.perkinelmergenomics.com/healthcare-providers/Vanadis-NIPT/index.html).)

Additionally, PerkinElmer Genetics, Inc. uses the Vanadis® NIPT Assay to process samples at its

laboratory facilities. (Ex. 25 (“PerkinElmer Genomics’ Clinical Labs in U.S. and Malaysia to



                                                   5
             Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 6 of 49




Process Samples with Vanadis Fully Automated NIPT Platform”); Ex. 26 (“Prenatal and

Reproductive            Test           Requisition           Form,”            available           at

https://www.perkinelmergenomics.com/Images/Prenatal_Reproductive_TRF_tcm206-

222160.pdf).)

                                 JURISDICTION AND VENUE

                Ravgen incorporates by reference paragraphs 1-10.

                This action arises under the patent laws of the United States, including 35 U.S.C.

§§ 271, et seq. The jurisdiction of this Court over the subject matter of this action is proper under

28 U.S.C. §§ 1331 and 1338(a).

                Venue is proper in this District pursuant to U.S.C. §§ 1391(b), (c), (d) and 1400(b)

because Defendants have a permanent and continuous presence in, have committed acts of

infringement in, and maintain regular and established places of businesses in this District.

                Venue is also proper in this District pursuant to 28 U.S.C. §§ 1391(b), (c), (d) and

1400(b) because Bioo Scientific Corporation resides in the Western District of Texas for purposes

of venue under 28 U.S.C. §1400(b). Bioo Scientific Corporation is incorporated in Texas and

maintains its principal place of business in the Western District of Texas at 7050 Burleson Road,

Austin, TX 78744.

                By registering to conduct business in Texas and by having facilities where they

regularly conduct business in this District, Defendants have a permanent and continuous presence

and regular and established places of business in the Western District of Texas.

                PerkinElmer, Inc. and Bioo Scientific Corporation maintain regular places of

business in this District, including facilities at 7050 Burleson Road, Austin, TX 78744. (See, e.g.,

Ex. 27 (“Certificate of Registration of Quality Management System,” available at



                                                 6
              Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 7 of 49




http://www.biooscientific.com/Portals/0/PDF/19-8127-PerkinElmer-Inc-ISO-9001-2015-

Certificate-11-14-19.pdf) (issued to: “PerkinElmer, Inc. 7050 Burleson Rd Austin, TX 78744

USA”).) On information and belief, Defendants use those facilities to make, use, and support the

sale of genetic testing technologies for extracting and detecting cell-free DNA, at least including

the NextPrep-Mag™ cfDNA Automated Isolation Kits, and the NEXTflex® Cell-Free DNA-Seq

Kits. (Ex. 11 (product documentation for NextPrep-Mag™ cfDNA Automated Isolation Kit)

(listing address “7050 Burleson Road, Austin, Texas 78744”); Ex. 12 (product documentation for

NEXTflex® Rapid DNA-Seq Kit 2.0) (same); Ex. 13 (“Ordering from PerkinElmer” instruction

with mailing address of “PerkinElmer, 7050 Burleson Rd, Austin, TX 78744, USA”; also

providing order form (attached as Ex. 14) with mailing address: “PerkinElmer, 7050 Burleson Rd.,

Austin, TX 78744”).)

               Defendants have numerous employees in the judicial district, including employees

with responsibilities relating to the accused genetic testing products. For example, PerkinElmer,

Inc. currently employs several individuals in Austin, Texas, including a lab technologist and a

quality engineer. (See, e.g., Ex. 28 at 1 (https://www.linkedin.com/in/lunawilson/); Ex. 29 at 1

(https://www.linkedin.com/in/kevin-lendian-0a4515178/).) Additionally, PerkinElmer, Inc. lists

job openings on the www.perkinelmer.com website for its Austin location(s), including “Associate

Lab Technologist” and “General Manager, Next Generation Sequencing.” The “Associate Lab

Technologist” job listing seeks a “candidate who will work as part of the production team to

manufacture      Next-Gen        Sequencing         library   kits.”     (Ex.     30      at      1

(https://jobs.perkinelmer.com/job/austin/associate-lab-technologist/20539/15345809)            (last

accessed June 1, 2020).) The “General Manager, Next Generation Sequencing” job listing states

“[i]n this role, the GM, NGS will be responsible for developing and executing on end market



                                                7
                Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 8 of 49




strategies to drive penetration and expand market share for NGS products. This senior leader will

lead a team of Product Managers and work with R&D and other key stakeholders to develop and

execute         on      market      growth      strategies.”               (Ex.       31     at    1-2

(https://jobs.perkinelmer.com/job/austin/general-manager-next-generation-

sequencing/20539/15435120) (last accessed June 1, 2020).) Additionally, PerkinElmer, Inc.

previously listed a job opening for an “Associate Scientist” in Austin, Texas, with responsibilities

including: “[p]repar[ing] hybridization capture NGS libraries and amplicon panel NGS libraries.”

(See      Ex.    32     (https://www.linkedin.com/jobs/view/associate-scientist-at-perkinelmer-inc-

1445162139/) (last accessed May 17, 2020).)

                 Defendants have committed acts of direct and indirect infringement in this judicial

District, including by making, using, selling, and/or offering for sale, products and/or methods

encompassed by the Patents-in-Suit, including the Vanadis® NIPT Assay and the cfDNA Kits.

                 For example, PerkinElmer, Inc. and PerkinElmer Genetics, Inc. offer for sale and

sell the Vanadis® NIPT Assay and corresponding system in this District, including through their

websites,       which      are    accessible    in    this     District:          www.PerkinElmer.com,

www.PerkinElmerGenomics.com. On information and belief, customers have used Vanadis®

NIPT Assays supplied by PerkinElmer, Inc. and PerkinElmer Genetics, Inc. in this District.

                 For example, PerkinElmer, Inc. and Bioo Scientific Corporation offer for sale and

sell the cfDNA Kits in this District, including through their websites, which are accessible in this

District:             www.PerkinElmer.com,              www.PerkinElmer-AppliedGenomics.com,

www.chemagen.com, and www.BiooScientific.com. On information and belief, customers have

used the cfDNA Kits supplied by PerkinElmer, Inc. and Bioo Scientific Corporation in this

District.   Additionally, PerkinElmer, Inc. and Bioo Scientific Corporation design, develop,



                                                  8
             Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 9 of 49




manufacture, use, and support infringing products, including the NextPrep-Mag™ cfDNA

Automated Isolation Kit and NEXTflex® Cell-Free DNA-Seq Kit, in this District, including at

facilities at 7050 Burleson Road, Austin, TX 78744.        (Ex. 11 (product documentation for

NextPrep-Mag™ cfDNA Automated Isolation Kit, listing address “7050 Burleson Road, Austin,

Texas 78744”); Ex. 12 (product documentation for NEXTflex® Rapid DNA-Seq Kit 2.0, likewise

listing address “7050 Burleson Road, Austin, Texas 78744”); Ex. 13 (providing instruction on

“Ordering from PerkinElmer,” including a mailing address of “PerkinElmer, 7050 Burleson Rd,

Austin, TX 78744, USA”; also providing order form (attached as Ex. 14) with mailing address:

“PerkinElmer, 7050 Burleson Rd., Austin, TX 78744”).)

               Venue is also proper because PerkinElmer Genetics, Inc. and Bioo Scientific

Corporation are wholly-owned subsidiaries of PerkinElmer, Inc., are completely controlled and

dominated by PerkinElmer, Inc., and operate as agents and alter-egos of PerkinElmer, Inc. As the

corporate parent, PerkinElmer, Inc. has participated in the commission of patent infringement in

this judicial District, including making, using, offing for sale, and/or selling the Vanadis® NIPT

Assay and the cfDNA Kits.

               Venue is also proper because PerkinElmer, Inc., PerkinElmer Genetics, Inc., and

Bioo Scientific Corporation are part of a corporate family that operates as a single company. For

example, several of the officers of PerkinElmer, Inc., PerkinElmer Genetics, Inc., and Bioo

Scientific Corporation are also officers of other Defendants. According to the most recent Texas

Secretary of State filings for the Defendants:

      Prahland R. Singh, President and Chief Executive Officer of PerkinElmer, Inc., is also the

       President of PerkinElmer Genetics, Inc. and the Vice President of Bioo Scientific

       Corporation;



                                                 9
               Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 10 of 49




      John L. Healy, Vice President and Assistant Secretary of PerkinElmer, Inc., is also the Vice

       President, Secretary, and Director of PerkinElmer Genetics, Inc., and President, Secretary,

       Director of Bioo Scientific Corporation;

      David C. Francisco, Treasurer and Director of PerkinElmer, Inc., is also the Treasurer and

       Director of PerkinElmer Genetics, Inc., and Treasurer and Director of Bioo Scientific

       Corporation;

      Drew C. Adams previously served as Vice President of PerkinElmer, Inc., Vice President

       of PerkinElmer Genetics, Inc., and Vice President of Bioo Scientific Corporation;

      Leeanin L. Dennewitz is the Vice President of both PerkinElmer Genetics, Inc. and Bioo

       Scientific Corporation;

      Kevin A. Oliver is the Vice President of both PerkinElmer Genetics, Inc. and Bioo

       Scientific Corporation;

      Christopher G. Aborn is the Assistant Treasurer of both PerkinElmer Genetics, Inc. and

       Bioo Scientific Corporation;

      Jonathan Levin is the Assistant Secretary of both PerkinElmer Genetics, Inc. and Bioo

       Scientific Corporation; and

      Mary E. Potthoff is the Vice President and Assistant Secretary of PerkinElmer Genetics,

       Inc. and the Vice President of Bioo Scientific Corporation.

(Exs. 7-10.)

                 Additionally, Defendants’ websites demonstrate that they do not maintain corporate

separation. For example, Bioo Scientific Corporation’s website www.biooscientific.com, which

advertises and sells Bioo Scientific Corporations’ products, is operated by PerkinElmer, Inc.




                                                 10
           Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 11 of 49




(Ex. 33 at 1 (Terms of Use from the Bioo Scientific Corpation’s website, located at

http://www.biooscientific.com/Terms).) The main webpage for Bioo Scientific Corporation on

www.biooscientific.com includes a PerkinElmer logo and a copyright notice for PerkinElmer, Inc.

(Ex. 16 at 1, 3.) That webpage lists as an address “7050 Burleson Road, Austin TX, 78744” and

the published contact email address is bioo.sales@perkinelmer.com. (Ex. 16 at 1, 3.) The website

www.biooscientific.com also includes a “Certificate of Registration of Quality Management

System” that was issued to: “PerkinElmer, Inc. 7050 Burleson Rd Austin, TX 78744 USA.” (Ex.

27, located at http://www.biooscientific.com/Portals/0/PDF/19-8127-PerkinElmer-Inc-ISO-9001-

2015-Certificate-11-14-19.pdf.)

              PerkinElmer, Inc. also advertises “PerkinElmer’s New Innovative Products” on the

Bioo Scientific webpage:




(Ex. 16 at 1, 3 (www.biooscientific.com home page).)

              Bioo Scientific Corporation products, including the NextPrep-Mag™ cfDNA

Automated Isolation Kits, and the NEXTflex® Cell-Free DNA-Seq Kits, are sold on both Bioo

Scientific Corporation websites and PerkinElmer, Inc. websites, and Bioo Scientific Corporation’s

website directs interested parties to order products, including the NextPrep-Mag™ cfDNA

Automated Isolation Kit and NEXTflex® Cell-Free DNA-Seq Kits, from “PerkinElmer, 7050

                                               11
           Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 12 of 49




Burleson Rd Austin, TX 78744.” (See Ex. 21 (Bioo Scientific Corporation website advertising for

sale “NextPrep-Mag™ cfDNA Automated Isolation Kit”); Ex. 23 (Bioo Scientific Corporation

website advertising for sale “NEXTflex® Cell Free DNA-Seq Kit”); Ex. 13 (providing instruction

on “Ordering from PerkinElmer,” including a mailing address of “PerkinElmer, 7050 Burleson

Rd, Austin, TX 78744, USA”; also providing order form (attached as Ex. 14).) Bioo Scientific

Corporation’s products, including the NextPrep-Mag™ cfDNA Automated Isolation Kits, and the

NEXTflex® Cell-Free DNA-Seq Kits, are branded with PerkinElmer’s logo.




(Ex. 21 (http://shop.biooscientific.com/nextprep-mag-cfdna-automated-isolation-kit/).)




                                               12
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 13 of 49




(Ex. 23 (http://shop.biooscientific.com/nextflex-cell-free-dna-seq-kit/).)

               For        example,        PerkinElmer          Genetics,        Inc.’s       website

https://www.perkinelmergenomics.com, which advertises and sells PerkinElmer Genetics, Inc.’s

products, is also operated by PerkinElmer, Inc. The main webpage for PerkinElmer Genetics, Inc.

at https://www.perkinelmergenomics.com includes a PerkinElmer logo. (Ex. 15.) In addition, the

brochure for PerkinElmer Genetics, Inc.’s Vanadis® NIPT Assay includes a PerkinElmer logo, a

copyright notice for PerkinElmer, Inc., and a published contact email address of

genomics@perkinelmer.com.         (Ex. 34 at 1, 2 (Vanadis® NIPT brochure, available at

https://www.perkinelmergenomics.com/Images/Vanadis_NIPT_Sheet_tcm206-222020.pdf).)

               PerkinElmer Genetics, Inc. products, including the Vanadis® NIPT Assay, are sold

on both PerkinElmer Genetics, Inc. and PerkinElmer, Inc. websites.

               PerkinElmer, Inc. is subject to this Court’s jurisdiction pursuant to due process

and/or the Texas Long Arm Statute due at least to its substantial business in this State and judicial

District, including at least regularly doing and soliciting business at its Austin facilities, and

engaging in persistent conduct and/or deriving substantial revenue from goods and services

provided to customers in the State of Texas, including in the Western District of Texas. For

example, PerkinElmer, Inc. conducts business in the District, by at least making, using, offering

for sale and selling products and services that practice the claimed inventions of the Patents-in-

Suit, including the Vanadis® NIPT Assay and the cfDNA Kits, including through its websites,

which are accessible in this District.     In addition, PerkinElmer, Inc. maintains offices and

laboratories in this District that make, use, and support the sales of products and services that

practice the claimed inventions of the Patents-in-Suit, including at least the NextPrep-Mag™

cfDNA Automated Isolation Kits, and the NEXTflex® Cell-Free DNA-Seq Kits.



                                                 13
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 14 of 49




               This Court has personal jurisdiction over PerkinElmer, Inc. due, inter alia, to its

continuous presence in, and systematic contact with, this District and its registration in Texas.

PerkinElmer, Inc. has established minimum contacts within the forum such that the exercise of

jurisdiction over PerkinElmer, Inc. will not offend traditional notions of fair play and substantial

justice.

               Personal jurisdiction exists over PerkinElmer, Inc. because PerkinElmer, Inc.

directly and/or through subsidiaries or intermediaries has committed and continues to commit acts

of infringement in this District, which led to foreseeable harm and injury to Ravgen.

               Bioo Scientific Corporation is subject to this Court’s jurisdiction pursuant to due

process and/or the Texas Long Arm Statute due at least to its substantial business in this State and

judicial District, including at least regularly doing and soliciting business at its Austin facilities,

and engaging in persistent conduct and/or deriving substantial revenue from goods and services

provided to customers in the State of Texas, including in the Western District of Texas. For

example, Defendant Bioo Scientific Corporation is a Texas corporation with its principal place of

business at 7050 Burleson Road, Austin, TX 78744. For example, Bioo Scientific Corporation

conducts business in the District, by at least making, using, offering for sale and selling products

and services that practice the claimed inventions of the Patents-in-Suit, including the the NextPrep-

Mag™ cfDNA Automated Isolation Kits, and the NEXTflex® Cell-Free DNA-Seq Kits, including

through its websites, which are accessible in this District. In addition, Bioo Scientific Corporation

maintains offices and laboratories in this District that make, use, and support the sales of products

and services that practice the claimed inventions of the Patents-in-Suit, including at least the

NextPrep-Mag™ cfDNA Automated Isolation Kits, and the NEXTflex® Cell-Free DNA-Seq Kits.




                                                  14
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 15 of 49




                This Court has personal jurisdiction over Bioo Scientific Corporation due, inter

alia, to its continuous presence in, and systematic contact with, this District and its registration in

Texas. Bioo Scientific Corporation has established minimum contacts within the forum such that

the exercise of jurisdiction over Bioo Scientific Corporation will not offend traditional notions of

fair play and substantial justice.

                Personal jurisdiction exists over Bioo Scientific Corporation because Bioo

Scientific Corporation directly and/or through intermediaries has committed and continues to

commit acts of infringement in this District, which led to foreseeable harm and injury to Ravgen.

                PerkinElmer Genetics, Inc. is subject to this Court’s jurisdiction pursuant to due

process and/or the Texas Long Arm Statute due at least to its substantial business in this State and

judicial District, including at least regularly doing and soliciting business, and engaging in

persistent conduct and/or deriving substantial revenue from goods and services provided to

customers in the State of Texas, including in the Western District of Texas. For example,

PerkinElmer Genetics, Inc. conducts business in the District, by at least offering for sale and selling

products and services that practice the claimed inventions of the Patents-in-Suit, including the

Vanadis® NIPT Assay, including through its websites, which are accessible in this District.

                This Court has personal jurisdiction over PerkinElmer Genetics, Inc. due, inter alia,

to its continuous presence in, and systematic contact with, this District and its registration in Texas.

PerkinElmer Genetics, Inc. has established minimum contacts within the forum such that the

exercise of jurisdiction over PerkinElmer Genetics, Inc. will not offend traditional notions of fair

play and substantial justice.




                                                  15
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 16 of 49




               Personal jurisdiction exists over PerkinElmer Genetics, Inc. because PerkinElmer

Genetics, Inc. directly and/or through subsidiaries or intermediaries has committed and continues

to commit acts of infringement in this District, which led to foreseeable harm and injury to Ravgen.

                            BACKGROUND OF THE INVENTION

               Dr. Ravinder S. Dhallan is the founder of Ravgen, Inc. and the inventor of several

patents in the field of detection of genetic disorders, including chromosomal abnormalities and

mutations. Ravgen’s mission is to provide state of the art genetic testing that will enrich the lives

of its patients. For example, through the use of its novel techniques in non-invasive prenatal

diagnostic testing, Ravgen gives patients the knowledge they need to prepare for their pregnancies

and treat diseases at an early stage.

               Prior to founding Ravgen, Dr. Dhallan was a board-certified emergency room

physician, who completed his residency at Mass General (Harvard University School of

Medicine). During his time at medical school and his residency, Dr. Dhallan and his wife suffered

three miscarriages. At that time, the prenatal diagnostic testing procedures available included (a)

non-invasive techniques with low sensitivity and specificity, and (b) tests with higher sensitivity

and specificity that were highly invasive and therefore associated with a risk for loss of pregnancy.

After discovering the limitations on the available techniques for prenatal testing, Dr. Dhallan made

it his mission to invent an improved prenatal diagnostic exam—one that was both non-invasive

and accurate. In September of 2000, Dr. Dhallan founded Ravgen (which stands for “Rapid

Analysis of Variations in the GENome”) to pursue that goal.

               Prior to Ravgen’s inventions, scientists had recognized the need for a genetic testing

technique that used “cell-free” or “free” fetal DNA circulating in maternal blood. A technique that




                                                 16
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 17 of 49




relied on circulating free fetal DNA would require only a simple blood draw from the mother and

would therefore be improvement over invasive diagnostic tests.

               However, at that time, the use of free fetal DNA for detecting chromosomal

abnormalities was limited by the low percentage of free fetal DNA that could be recovered from a

sample of maternal blood using existing techniques. (See, e.g., Ex. 35 (Lo YM, et al., Quantitative

analysis of fetal DNA in maternal plasma and serum: implications for noninvasive prenatal

diagnosis. AM J HUM GENET. 1998; 62(4):768-775, available at https://doi.org/10.1016/S0140-

6736(97)02174-0).) Dr. Dhallan recognized that a method that could increase the percentage of

free fetal DNA relative to the free maternal DNA in a sample was necessary to the development

of an accurate, non-invasive prenatal diagnostic test.

               After substantial research, Dr. Dhallan conceived that including an agent that

impedes cell lysis (disruption of the cell membrane) if cells are present during sample collection,

shipping, handling, and processing would permit the recovery of a larger percentage of cell-free

fetal DNA (relative to the cell-free maternal DNA in a sample). Dr. Dhallan hypothesized that

this new approach would decrease the amount of maternal cell lysis and therefore lower the amount

of cell-free maternal DNA in the sample, thereby increasing the percentage of cell-free fetal DNA.

He developed a novel method for processing cell-free fetal DNA that involved the addition of an

agent that impedes cell lysis—for example, a membrane stabilizer, a cross-linker, and/or a cell

lysis inhibitor—to maternal blood samples.      With that novel method, Dr. Dhallan was able to

increase the relative percentage of cell-free fetal DNA in the processed sample.

               Dr. Dhallan understood that his breakthrough laid the foundation for the

development of accurate non-invasive prenatal diagnostic tests. For example, he published a paper

in the Journal of the American Medical Association (JAMA) in 2004 explaining that “the methods



                                                17
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 18 of 49




described herein for increasing the percentage of free fetal DNA provide a solid foundation for the

development of a noninvasive prenatal diagnostic test.” (Ex. 36 at 8 (Dhallan R., Au W., et al.

Methods to Increase the Percentage of Free Fetal DNA Recovered From the Maternal Circulation.

JAMA. 2004; 291(9):1114–1119, available at https://doi.org/10.1001/jama.291.9.1114).)

                 JAMA also ran an editorial alongside Dr. Dhallan’s article in 2004, recognizing the

significance of his invention to applications in prenatal genetic diagnosis and cancer detection and

surveillance:

                 In this issue of THE JOURNAL, the findings reported in the study
                 by Dhallan and colleagues on enhancing recovery of cell-free DNA
                 in maternal blood have major clinical implications. Developing a
                 reliable, transportable technology for cell-free DNA analysis
                 impacts 2 crucial areas—prenatal genetic diagnosis and cancer
                 detection and surveillance. In prenatal genetic diagnosis, detecting
                 a fetal abnormality without an invasive procedure (or with fewer
                 invasive procedures) is a major advantage. Likewise in cancer
                 surveillance (e.g., in patients with leukemia), monitoring treatment
                 without having to perform a bone marrow aspiration for karyotype
                 also would be of great benefit

                                                ***
                 With prospective studies focusing on clinical applications of these
                 findings, profound clinical implications could emerge for prenatal
                 diagnosis and cancer surveillance.

(Ex. 37 at 1, 3 (Simpson J.L., Bischoff F., Cell-Free Fetal DNA in Maternal Blood: Evolving

Clinical        Applications.     JAMA.        2004;       291(9):1135–1137,        available      at

https://doi.org/10.1001/jama.291.9.1135).)

                 In 2007, Dr. Dhallan published a second journal article in The Lancet that presented

a study showcasing Ravgen’s ability to use its novel technology to detect Down’s syndrome using

free fetal DNA in a maternal blood sample. (Ex. 38 (Dhallan R., Guo X., et al. A non-invasive test

for prenatal diagnosis based on fetal DNA present in maternal blood: a preliminary study.

LANCET. 2007; 369(9560):474‐481, available at https://doi.org/10.1016/S0140-6736(07)60115-


                                                  18
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 19 of 49




9).) Dr. Dhallan’s peers at the Lancet also recognized that his innovative test “opens a new era in

prenatal screening.” (See Ex. 39 (Benachi A., Costa J.M., Non-invasive prenatal diagnosis of fetal

aneuploidies. LANCET. 2007; 369(9560):440–442, available at https://doi.org/10.1016/S0140-

6736(07)60116-0).)

                Dr. Dhallan’s publications received worldwide press coverage, from outlets such

as CNN, BBC, and Washington Post. (See Ex. 40 (L. Palmer, “A better prenatal test?”, CNN

MONEY,                 Sept.             12,              2007,                   available               at

https://money.cnn.com/2007/09/07/smbusiness/amniocentesis.fsb/index.htm); Ex. 41 (“Hope for

safe    prenatal       gene    test”    BBC       NEWS,       Feb      2,        2007,     available      at

http://news.bbc.co.uk/2/hi/health/6320273.stm); Ex. 42 (A. Grander, “Experimental Prenatal Test

Helps    Spot      Birth   Defects”,   WASHINGTON        POST,      Feb.    2,     2007,      available   at

https://www.washingtonpost.com/wp-dyn/content/article/2007/02/02/AR2007020200914.html).)

                The Patents-in-Suit resulted from Dr. Dhallan’s years-long research at Ravgen to

develop these innovative new methods for detecting genetic disorders.

                                        PATENTS-IN-SUIT

                Ravgen incorporates by reference paragraphs 1–46.

                The ’277 Patent, entitled “Methods For Detection Of Genetic Disorders,” was duly

and legally issued by the United States Patent and Trademark Office on February 19, 2008. The

inventor of the patent is Ravinder S. Dhallan, and the patent is assigned to Ravgen. A copy of the

’277 Patent is attached hereto as Exhibit 1.

                Ravgen is the exclusive owner of all rights, title, and interest in the ’277 Patent, and

has the right to bring this suit to recover damages for any current or past infringement of the ’277

Patent. (See Ex. 3.)



                                                  19
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 20 of 49




               The ’720 Patent, entitled “Methods For Detection Of Genetic Disorders,” was duly

and legally issued by the United States Patent and Trademark Office on June 1, 2010. The inventor

of the patent is Ravinder S. Dhallan, and the patent is assigned to Ravgen. A copy of the ’720

Patent is attached hereto as Exhibit 2.

               Ravgen is the exclusive owner of all rights, title, and interest in the ’720 Patent, and

has the right to bring this suit to recover damages for any current or past infringement of the ’720

Patent. (See Ex. 4.)

               The ’277 Patent is directed to, among other things, novel methods used in the

detection of genetic disorders. For example, claim 81 of the ’277 Patent recites:

               A method for preparing a sample for analysis comprising isolating
               free fetal nucleic acid from a the sample, wherein said sample
               comprises an agent that inhibits lysis of cells, if cells are present,
               and wherein said agent is selected from the group consisting of
               membrane stabilizer, cross-linker, and cell lysis inhibitor.

               The ’720 Patent is directed to novel methods for detecting a free nucleic acid in a

sample. For example, claim 1 of the ’720 Patent recites:

               A method for detecting a free nucleic acid, wherein said method
               comprises: (a) isolating free nucleic acid from a non-cellular
               fraction of a sample, wherein said sample comprises an agent that
               impedes cell lysis, if cells are present, and wherein said agent is
               selected from the group consisting of membrane stabilizer, cross-
               linker, and cell lysis inhibitor; and (b) detecting the presence or
               absence of the free nucleic acid.

               The Patents-in-Suit are directed to unconventional, non-routine techniques for

preparing and analyzing extracellular circulatory DNA, including for the detection of genetic

disorders. The Patents-in-Suit explain that, inter alia, the inventions claimed therein overcame

problems in the field—for example, that the low percentage of fetal DNA in maternal plasma

makes using the DNA for genotyping the fetus difficult—with a novel and innovative solution—



                                                 20
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 21 of 49




the addition of cell lysis inhibitors, cell membrane stabilizers or cross-linkers to the maternal blood

sample, which increase the percentage of cell-free DNA available for detection and analysis:

               The percentage of fetal DNA in maternal plasma is between 0.39-
               11.9% (Pertl, and Bianchi, Obstetrics and Gynecology 98: 483-490
               (2001)). The majority of the DNA in the plasma sample is
               maternal, which makes using the DNA for genotyping the fetus
               difficult. However, methods that increase the percentage of fetal
               DNA in the maternal plasma allow the sequence of the fetal DNA
               to be determined, and allow for the detection of genetic disorders
               including mutations, insertions, deletions, and chromosomal
               abnormalities. The addition of cell lysis inhibitors, cell membrane
               stabilizers or cross-linkers to the maternal blood sample can
               increase the relative percentage of fetal DNA. While lysis of both
               maternal and fetal cells is inhibited, the vast majority of cells are
               maternal, and thus by reducing the lysis of maternal cells, there is a
               relative increase in the percentage of free fetal DNA.

(Ex. 1 (’277 Patent) at 32:24–39; Ex. 2 (’720 Patent) at 33:31–46 (emphasis added).)

               The Patents-in-Suit teach that the benefit of Dr. Dhallan’s discovery, an increase in

the relative percentage of cell-free DNA, is realized by performance of the claimed method,

including through the inclusion of an agent that inhibits the lysis of the cells in a sample:

               An overall increase in fetal DNA was achieved by reducing the
               maternal cell lysis, and thus, reducing the amount of maternal DNA
               present in the sample. In this example, formaldehyde was used to
               prevent lysis of the cells, however any agent that prevents the lysis
               of cells or increases the structural integrity of the cells can be used.
               The increase in fetal DNA in the maternal plasma allows the
               sequence of the fetal DNA to be determined, and provides for the
               rapid detection of abnormal DNA sequences or chromosomal
               abnormalities including but not limited to point mutation, reading
               frame shift, transition, transversion, addition, insertion, deletion,
               addition-deletion, frame-shift, missense, reverse mutation, and
               microsatellite alteration, trisomy, monosomy, other aneuploidies,
               amplification, rearrangement, translocation, transversion, deletion,
               addition, amplification, fragment, translocation, and rearrangement.

(Ex. 1 (’277 Patent) at 91:44–60; Ex. 2 (’720 Patent) at 92:10–26.)

               For example, during the prosecution of the ’720 Patent at the Patent and Trademark

Office, Ravgen explained that the innovative concept of using agents that inhibit cell lysis during

                                                  21
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 22 of 49




cell-free DNA detection and analysis is recited by the claimed methods of the ’720 Patent,

including in claim 1:

               Applicant has discovered that the addition of a cell lysis inhibitor to
               a sample prior to detecting the presence of free nucleic acid can
               significantly and unexpectedly increase the proportion of free
               nucleic acid obtained from the non-cellular fraction of a sample.

                                             ***
               The methods disclosed in claims 1-8, 21-23, and 26 serve a long-felt
               need in the medical community, and provide unexpected results, and
               are therefore non-obvious.

(Ex. 5 (’720 File History, June 2, 2009 Response to Office Action) at 12, 14 (emphasis added).)

               The inventive concept of the Patents-in-Suit of including an agent that inhibits cell

lysis—for example, a membrane stabilizer, a cross-linker, and/or a cell lysis inhibitor—with a

sample represented a significant improvement in the preparation of samples used for non-invasive

testing, including non-invasive prenatal testing to unmask previously undetectable fetal genetic

traits. At the time of the invention, it would not have been routine or conventional to add an agent

that inhibits cell lysis to a sample to increase the proportion of cell-free nucleic acid of interest

obtained from the non-cellular fraction of a sample. In fact, as described above, that inventive

concept was recognized by Dr. Dhallan’s peers as “an important step in improving detection of

cell-free DNA.” (Ex. 37 at 3 (Simpson J.L., Bischoff F., Cell-Free Fetal DNA in Maternal Blood:

Evolving Clinical Applications. JAMA. 2004; 291(9):1135–1137).)

                        DEFENDANTS’ INFRINGING ACTIVITIES

               Ravgen incorporates by reference paragraphs 1-57.

A.     The Vanadis® NIPT Assay

               On information and belief, PerkinElmer, Inc. and PerkinElmer Genetics, Inc.

launched the Vanadis® NIPT Assay in early 2018.



                                                 22
             Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 23 of 49




               The Vanadis® NIPT Assay is a commercial non-invasive prenatal test that extracts,

detects, and analyses circulating fetal DNA in maternal blood to determine chromosomal

abnormalities in a fetus. (See Ex. 43 at 1 (Dahl, F., Ericsson, O., Karlberg, O. et al. Imaging single

DNA molecules for high precision NIPT. SCI REP. 2018; 8(1):4549, available at

https://doi.org/10.1038/s41598-018-22606-0) (describing “a novel cost effective method, the

Vanadis® NIPT assay, designed for high precision digitally-enabled measurement of chromosomal

aneuploidies in maternal plasma”).) An overview of that process is depicted below:




(Ex. 34 at 1 (Vanadis® NIPT brochure copyrighted by PerkinElmer, Inc.).)




(Ex.    44    at    3     (Marketing     materials     for    Vanadis®      NIPT,     available     at

https://prenataltesting.perkinelmer.com/screening_expertise/non-invasive_prenatal_testing).)




                                                 23
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 24 of 49




(Ex. 43 at 2 (Dahl, F., Ericsson, O., Karlberg, O. et al. Imaging single DNA molecules for high

precision NIPT. SCI REP. 2018; 8(1):4549) (Figure 1: “Vanadis NIPT assay. (1) Extracted cfDNA

is first subjected to specific fragmentation using a restriction enzyme. The resulting target cfDNA

fragments are similar in size and GC content and are derived from the chromosomes of interest.

(2) Probes, designed to hybridize to the target cfDNA fragments to form circular DNA complexes,

are mixed with the target cfDNA fragments, backbone oligos and DNA ligase. (3) By allowing the

target cfDNA fragments to hybridize to the probe complex and DNA ligase to seal the nicks,

covalently closed circles are generated that each includes a cfDNA target fragment and a

corresponding chromosomal tag. All DNA that is not circularized is removed with exonucleases.

(4) The DNA circles are copied about 1000 times by rolling-circle-amplification (RCA) to generate

one rolling circle replication product (RCP), a single stranded concatemer amplification product.

(5) The RCPs self-assemble to submicron-sized DNA objects. Because each RCP includes copies

of a chromosomal tag it can be recognized by a corresponding fluorescently labeled
                                                24
             Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 25 of 49




oligonucleotide. (6) The labelled RCPs are then deposited to a 96-well nanofilter microplate. The

microplate has a nanofilter membrane in the bottom to allow the RCPs to be captured on the plate

bottom, while buffer and non-hybridized fluorophores are washed through the membrane. The

deposited RCPs are finally imaged through the nanofilter using the Vanadis View imaging

instrument.”).)

                  The Vanadis® NIPT System for processing the Vanadis® NIPT Assay “consists of

three instruments: Vanadis Extract® for cfDNA extraction, Vanadis Core® for cfDNA analysis,

and the molecule counting unit, Vanadis View®. All three instruments are controlled through the

system software which guides the workflow and monitors the assay performance by conducting

the built-in Vanadis® NIPT quality assessment procedures. After quality assessment, the results

are sent to the software for trisomy risk calculation and reporting, e.g. LifeCycle™ for Prenatal

Screening.” (Ex. 45 at 1 (a white paper entitled “Vanadis® NIPT System: High-Precision Prenatal

Aneuploidy        Screening    with    Automated     Quality    Assessment,”      available    at

https://www.perkinelmer.com/lab-solutions/resources/docs/WP_VanadisNIPT_Quality-

Assessment_1599-9868.pdf, copyrighted by PerkinElmer, Inc.).)




                                               25
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 26 of 49




(Ex. 45 at 2.)

                 The Vanadis® NIPT Assay uses samples containing an agent that inhibits cell lysis.

For example, the Vanadis® NIPT Assay uses maternal blood samples that are collected in Streck

tubes. (See Ex. 43 at 5 (Dahl, F., Ericsson, O., Karlberg, O. et al. Imaging single DNA molecules

for high precision NIPT. SCI REP. 2018; 8(1):4549) (“An average of 9.5 mL whole blood was

collected in Cell-free DNA BCT® blood collection tubes (Streck)”); Ex. 46 at 2 (a white paper

entitled “Vanadis® NIPT system: Proof of principle data for trisomy screening,” available at

https://prenataltesting.perkinelmer.com/files/196/WP_VanadisNIPT_Clinical_1599-9814-06.pdf,

and copyrighted by PerkinElmer, Inc.) (“To demonstrate the Vanadis technical approach 441 de-

identified blinded samples were analyzed. . . . Samples were collected in STRECK® tubes from

pregnant women during gestational weeks 10–18.”).)

                 The Streck Cell-Free DNA Blood Collection Tube (“BCT”) includes an agent that

inhibits cell lysis. A Streck Cell-Free DNA BCT® “stabilizes nucleated blood cells. The unique

preservative limits the release of genomic DNA, allowing isolation of high-quality cell-free

DNA.     Cell-Free DNA BCT® has also been demonstrated to minimize the degradation of

circulating tumor cells (CTCs). By limiting cell lysis, the specialized chemistry provides sample

integrity during storage, shipping and handling of blood samples. Cell-free DNA and gDNA are

stable for up to 14 days at 6 °C to 37 °C. CTCs are stable for up to 7 days at 15 °C to 30 °C.” (Ex.

47 at 2 (product documentation for the Streck Cell-Free DNA BCT® blood collection tube,

available        at    https://www.streck.com/products/stabilization/cell-free-dna-bct/#resources)

(emphasis added).)

                 The Vanadis Extract® instrument extracts the cell-free fetal DNA from the sample

of maternal blood collected in a Streck Cell-Free DNA BCT®:



                                                 26
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 27 of 49




(Ex. 17 at 2 (the “Vanadis Extract®” tab of the Vanadis® NIPT System marketing materials

available at https://prenataltesting.perkinelmer.com/products/vanadis_nipt_system); see also, e.g.,

Ex. 46 at 2 (a white paper entitled “Vanadis® NIPT system: Proof of principle data for trisomy

screening,” and copyrighted by PerkinElmer, Inc.) (“DNA was extracted using an optimized,

single-step bead-based DNA extraction protocol.”); Ex. 43 at 5 (Dahl, F., Ericsson, O., Karlberg,

O. et al. Imaging single DNA molecules for high precision NIPT. SCI REP. 2018; 8(1):4549)

(“Plasma was isolated within five days from blood draw. An average of 9.5 mL whole blood was

collected in Cell-free DNA BCT® blood collection tubes (Streck) via a double centrifugation

protocol consisting of a first centrifugation step at 1342 × g for 30 minutes, transfer of the plasma

fraction to a secondary tube and a second centrifugation step at 2267 × g for 20 minutes. . . cfDNA

was extracted from 3 ml of plasma via a bead based protocol.”) (emphasis added).)

               The Vanadis Core® instrument prepares the extracted cell-free DNA for analysis

by incorporating target DNA fragments into DNA circles using probes specific to particular loci

on chromosomes of interest and labeling (or “tagging”) them with fluorophores:




                                                 27
              Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 28 of 49




(Ex. 17 at 5 (the “Vanadis Core®” tab of the Vanadis® NIPT System marketing materials available

at https://prenataltesting.perkinelmer.com/products/vanadis_nipt_system); see also, e.g., Ex. 46 at

2 (a white paper entitled “Vanadis® NIPT system: Proof of principle data for trisomy screening,”

and copyrighted by PerkinElmer, Inc.) (“DNA was extracted using an optimized, single-step bead-

based DNA extraction protocol. DNA was then subjected to the Vanadis technology to convert

target DNA fragments from chromosome 21, 18, 13 and a reference chromosome into objects

labeled with different fluorophores for downstream counting.”); Ex. 43 at 5, 6 (Dahl, F., Ericsson,

O., Karlberg, O. et al. Imaging single DNA molecules for high precision NIPT. SCI REP. 2018;

8(1):4549):

                The Vanadis NIPT assay relies on incorporating target cfDNA
                fragments into DNA circles. Circularization of cfDNA target
                fragments generated by MseI digestion of the cfDNA was enabled
                by addition of the Vanadis NIPT probe set consisting of
                approximately 12 000 locus specific probe oligonucleotides which
                each contains a middle region complementary to a selected MseI
                digested target cfDNA fragment. Target cfDNA fragments were
                selected to be unique to the chromosomes of interest, to have
                uniform length and melting temperature and to not contain any
                known polymorphic bases. (at 6.)

                                               ***

                Following restriction endonuclease digestion, a 70 µl hybridization
                and ligation reaction was added to produce a reaction mixture
                containing 5 pM per locus-specific probe, 508 nM per backbone
                (IDT), 80 U of Taq DNA Ligase (Qiagen), 1 mM NAD+ (New
                England Biolabs), 100 mM NaCl, 15 mM MgCl2, 10 mM Tris-HCl
                pH 8 and 0.11% w/v Tween20. (at 5.)

                                               ***

                Following RCA a 12 µl labeling master mix was added to each
                reaction consisting of 60 nM of each fluorescent labeling
                oligonucleotide complementary to a chromosomal tag in the
                backbone, 12 × SSC buffer and 0.6% Tween20. (at 6.)




                                                28
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 29 of 49




               The Vanadis View® and LifeCycleTM 7.0 software counts and analyzes the tagged

cfDNA fragments:




(Ex. 17 at 9, 12 (the “Vanadis View®” and “LifeCycleTM 7.0” tabs of the Vanadis® NIPT System

marketing                       materials                       available                       at

https://prenataltesting.perkinelmer.com/products/vanadis_nipt_system); see also, e.g., Ex. 46 at 2

(a white paper entitled “Vanadis® NIPT system: Proof of principle data for trisomy screening,”

and copyrighted by PerkinElmer, Inc.) (“Each microplate well corresponded to one patient sample,

and for all samples an average of 450,000 counts were generated for each chromosome. Samples

were classified by comparing each sample to the average counted ratio. Samples three standard

deviations from the mean were classified as positive.”); Ex. 43 at 6 (Dahl, F., Ericsson, O.,

Karlberg, O. et al. Imaging single DNA molecules for high precision NIPT. SCI REP. 2018;




                                               29
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 30 of 49




8(1):4549) (“The plates were imaged and analyzed using a Vanadis ViewTM microplate scanner

(PerkinElmer)”).)

                PerkinElmer, Inc. and PerkinElmer Genetics, Inc. make the Vanadis® NIPT Assay

and associated system, offer them for sale, and sell them to customers throughout the Unites States.

For example, PerkinElmer Genetics, Inc. advertises the system on its website: “Vanadis® NIPT is

a high-precision non-invasive prenatal assay designed to accurately screen for the three most

common chromosomal anueploidy syndromes (Trisomy 21, 18, and 13).”                   (Ex. 18 at 1

(https://www.perkinelmergenomics.com/healthcare-providers/Vanadis-NIPT/index.html).)

PerkinElmer, Inc. also advertises the system on its website: “Noninvasive prenatal testing (NIPT)

consists in analyzing cell-free DNA (cfDNA) circulating in the maternal blood in order to detect

Down's syndrome and other fetal chromosomal abnormalities.” (Ex. 44 at 1 (Marketing materials

for Vanadis® NIPT).) On information and belief, PerkinElmer, Inc. and PerkinElmer Genetics,

Inc. instruct users to perform the Vanadis® NIPT Assay using associated system as described

above, for example, by providing marketing materials, product manuals, and other instructions for

use. (https://prenataltesting.perkinelmer.com/products/vanadis_nipt_system (Video showing

“Automated Workflow From Primary Tube To Final Result”); Ex. 45 (White Paper entitled

“Vanadis® NIPT System: High-Precision Prenatal Aneuploidy Screening with Automated Quality

Assessment”);     Ex.   34    (Product   documentation    for    Vanadis®    NIPT,    available   at

https://www.perkinelmergenomics.com/Images/Vanadis_NIPT_Sheet_tcm206-222020.pdf); Ex.

44       (Marketing          materials     for        Vanadis®       NIPT,        available       at

https://prenataltesting.perkinelmer.com/screening_expertise/non-invasive_prenatal_testing).)

                PerkinElmer, Inc. and PerkinElmer Genetics, Inc. use the Vanadis® NIPT Assay as

described above to process samples at their laboratory facilities. (See Ex. 25 at 1 (“PerkinElmer,



                                                 30
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 31 of 49




Inc., (NYSE: PKI), a global leader committed to innovating for a healthier world, today announced

that PerkinElmer Genomics will begin processing samples with the Vanadis® fully automated non-

invasive prenatal testing (NIPT) system at its state-of-the-art CLIA and CAP-certified clinical

laboratory in Pittsburgh, Pennsylvania and its PerkinElmer Lab Services affiliate laboratory in

Kuala Lumpur, Malaysia. In addition to offering full service NIPT testing, these two laboratories

will also serve as overflow and demonstration sites for global systems customers.”); Ex. 48 at 1

(news release entitled “PerkinElmer Launches Clinical Whole Genome Sequencing Services,”

available   at     https://www.perkinelmergenomics.com/blog/2017/08/03/perkinelmer-launches-

clinical-whole-genome-sequencing-services/) (“PerkinElmer Genetics has two state-of-the-art

CLIA-certified clinical laboratories based in Pittsburgh, PA and Branford, CT that process more

than 500,000 samples a year. Their testing menus include newborn screening, biochemical

profiling, 2nd tier molecular confirmatory testing, Sanger and NGS-based panels, and exome and

genome          sequencing.”);     Ex.      49        (“Lab    Accreditation”      page,       at

https://www.perkinelmergenomics.com/about-us/lab-accreditation/index.html,         linking     to

“PerkinElmer Genomics” laboratories accreditations which are registered under “PerkinElmer

Genetics,   Inc.”);   cf.   Ex.   50   (https://www.perkinelmergenomics.com/Images/CLIA2020-

22_tcm206-214033.pdf); Ex. 26 (“Prenatal and Reproductive Test Requisition Form,” available at

https://www.perkinelmergenomics.com/Images/Prenatal_Reproductive_TRF_tcm206-

222160.pdf).)

B.     The cfDNA Kits

                 PerkinElmer, Inc. and Bioo Scientific Corporation make, use, and commercialize

kits for genetic testing using cell-free DNA, including the chemagic™ cfDNA 5k Kits, the

NextPrep-Mag™ cfDNA Automated Isolation Kits, and the NEXTflex® Cell-Free DNA-Seq Kits.



                                                 31
           Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 32 of 49




                For example, the chemagic™ cfDNA 5k Kits and the NextPrep-Mag™ cfDNA

Automated Isolation Kits are designed to extract cell-free DNA, including circulating fetal free

DNA or circulating tumor DNA, from a sample. (Ex. 51 (“Bioo Scientific News” post entitled

“Bioo Scientific Launches Kit Offering Robust, Automation-friendly cfDNA Isolation,” available

at      http://www.biooscientific.com/Company/Whats-New/Bioo-Scientific-Launches-cfDNA-

Isolation-Kit) (“cfDNA isolated using this kit can be used for applications including circulating

fetal DNA studies and cancer diagnostic related liquid biopsy studies using methods such as PCR

and next generation sequencing. . . . the discovery of circulating fetal DNA in the maternal

circulation and the development of advanced sequencing technologies are facilitating noninvasive

prenatal testing, NIPT.”); Ex. 24 (product documentation for the chemagic™ cfDNA 5k Kit H24)

(“Automated isolation of cell-free tumor or fetal DNA from 3 - 5 ml plasma”).) The NextPrep-

Mag™ cfDNA Automated Isolation Kits are designed to be used on PerkinElmer, Inc.’s

chemagic™ 360 and chemagic™ Prepito® instruments. (Ex. 52 at 1 (product documentation for

the “NextPrep-Mag™ cfDNA Automated Isolation Kit,” available at https://perkinelmer-

appliedgenomics.com/home/products/cfdna-cfrna-isolation/nextprep-mag-cfdna-automated-

isolation-kit/#content).) The chemagic™ cfDNA 5k Kits are designed to be used on PerkinElmer,

Inc.’s chemagic™ 360 instruments. (Ex. 24 (product documentation for the chemagic™ cfDNA

5k Kit H24).)

                The NEXTflex® Cell-Free DNA-Seq Kits are designed to prepare multiplexed

libraries from the extracted cell free DNA in order to optimize analysis of that DNA. (Ex. 51.)

The NEXTflex® rapid DNA-seq Kits are designed to be compatible with the PerkinElmer

Sciclone® G3 NGS and NGSx workstations. (Ex. 19 at 1.)




                                               32
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 33 of 49




               In February 2015, Bioo Scientific Corporation launched the NextPrep-Mag™

cfDNA Automated Isolation Kits and NEXTflex® Cell-Free DNA-Seq Kits. (See Ex. 51 (“Bioo

Scientific News” post entitled “Bioo Scientific Launches Kit Offering Robust, Automation-

friendly cfDNA Isolation,” available at http://www.biooscientific.com/Company/Whats-

New/Bioo-Scientific-Launches-cfDNA-Isolation-Kit) (published Feb. 2, 2015, accessed May 17,

2020).) On information and belief, PerkinElmer, Inc. acquired the NextPrep-Mag™ cfDNA

Automated Isolation Kits and NEXTflex® Cell-Free DNA-Seq Kits through its purchase of Bioo

Scientific Corporation in 2016.

               The NextPrep-Mag™ cfDNA Automated Isolation Kits and the NEXTflex® Cell

Free DNA-Seq Kits are currently made, offered for sale, and sold by both Bioo Scientific

Corporation and PerkinElmer, Inc. (See Ex. 21 (advertising for sale the NextPrep-Mag™ cfDNA

Automated Isolation Kit); Ex. 20 (same); Ex. 23 (advertising for sale the NEXTflex® Cell-Free

DNA-Seq     Kit);   Ex.   53      (https://perkinelmer-appliedgenomics.com/home/products/library-

preparation-kits/dna-library-prep-kits/nextflex-cell-free-dna-seq-kit/) (same).)

               On information and belief, PerkinElmer, Inc. has been making, using, and

commercializing the chemagic™ cfDNA 5k Kits since at least 2016. (Ex. 54 (marketing materials

for chemagic™ cfDNA/cfNA 5k Kits, including product numbers, copyrighted by PerkinElmer,

Inc., and listing copyright date as 2016) (available at https://www.perkinelmer.com/lab-

solutions/resources/docs/TCH_Automated-Cell-Free-DNA-Isolation-from-2-5-ml-of-Plasma-

Samples_CT16-8-16-1607.pdf).) PerkinElmer, Inc. currently makes, uses, and commercializes

the chemagic™ cfDNA 5k Kits. (Ex. 24 (product documentation for the chemagic™ cfDNA 5k

Kit H24, bearing the “PerkinElmer” logo).)




                                                 33
           Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 34 of 49




              The cfDNA Kits are used to extract and process cell-free DNA for detection. For

example, the flowchart below provides an overview of the “methodology developed at Bioo

Scientific, a PerkinElmer® Company, for both rapid high-throughput automated extraction of

cfDNA from high volumes of plasma (5 mL) and for preparation of whole-genome cfDNA

libraries from the extracted cfDNA, in a fully automated fashion.”




(Ex. 55 (a poster-format presentation authored by M. Carter (contact information of

Matthew.Carter@PerkinElmer.com) et al., entitled “An Automated Workflow that Enables Cell-

Free DNA Extraction & Whole-Genome NGS Library Preparation from 24 Plasma Samples in a

Single        Workday,”         and         available        at      https://chemagen.com/wp-

content/uploads/2018/10/SLAS_Poster_cfDNA_automated_FINAL.pdf).)




                                               34
             Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 35 of 49




               The chemagic™ cfDNA 5k Kits and the NextPrep-Mag™ cfDNA Automated

Isolation Kits extract cell-free DNA, for example circulating fetal free DNA and circulating tumor

DNA, from a sample. (Ex. 51 (“Bioo Scientific News” post entitled “Bioo Scientific Launches

Kit    Offering     Robust,     Automation-friendly      cfDNA       Isolation,”   available     at

http://www.biooscientific.com/Company/Whats-New/Bioo-Scientific-Launches-cfDNA-

Isolation-Kit) (“The cfDNA isolated using this kit can be used for applications including

circulating fetal DNA studies . . . Additionally, the discovery of circulating fetal DNA in the

maternal circulation and the development of advanced sequencing technologies are facilitating

noninvasive prenatal testing, NIPT.”); Ex. 52 (product documentation for the “NextPrep-Mag™

cfDNA Automated Isolation Kit”); Ex. 24 (product documentation for the chemagic™ cfDNA 5k

Kit H24).)

               The chemagic™ cfDNA 5k Kits and the NextPrep-Mag™ cfDNA Automated

Isolation Kits use samples containing an agent that inhibits cell lysis. For example, the chemagic™

cfDNA 5k Kits and the NextPrep-Mag™ cfDNA Automated Isolation Kits process blood samples

collected in Streck Cell-Free DNA BCT® tubes. (See Ex. 11 at 4 (product documentation for

“NextPrep-Mag™ cfDNA Automated Isolation Kit”) (“The NextPrep-Mag™ cfDNA Automated

Isolation Kit is designed for extraction of cell-free DNA (cfDNA) from up to 5 mL of human

plasma” from “blood collected in . . . Streck BCT® tubes”); Ex. 55 (a poster-format presentation

entitled “An Automated Workflow that Enables Cell-Free DNA Extraction & Whole-Genome

NGS Library Preparation from 24 Plasma Samples in a Single Workday”) (“[P]lasma from the

first-trimester pregnant donor was obtained from blood collected in Streck BCT® tubes and

fractionated, using a double-spin protocol.”); Ex. 56 at 3 (product manual for the chemagic™

cfDNA 5k Kit H24, available at https://chemagen.com/wp-content/uploads/2019/10/art-1304-



                                                35
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 36 of 49




chemagic-cfDNA-5k-Kit-H24-VD190617-Detailed-Manual.pdf) (“The kit is designed for the use

with human plasma samples derived from EDTA, citrate or Streck Cellfree DNA BCT® tubes.”);

Ex. 24 at 1 (product documentation for the chemagic™ cfDNA 5k Kit H24) (same).)

               As described above, samples collected in Streck Cell-Free DNA BCT® tubes,

including blood samples, contain an agent that inhibits cell lysis. (See Ex. 47 at 2 (product

documentation for the Streck Cell-Free DNA BCT® blood collection tube).)

               The NEXTflex® Cell-Free DNA-Seq Kit produces DNA libraries from the

extracted cell free DNA for sequencing. (Ex. 53 at 2 (“The NEXTflex® Cell Free DNA-Seq Kit

2.0 can produce libraries from 10 ng of cell free DNA for circulating tumor DNA (ctDNA) or cell

free fetal DNA (cffDNA) analysis, in two hours. This low-input library preparation kit delivers

high coverage quality and reduced bias for Illumina® sequencing applications.”); Ex. 55 (a poster-

format presentation entitled “An Automated Workflow that Enables Cell-Free DNA Extraction &

Whole-Genome NGS Library Preparation from 24 Plasma Samples in a Single Workday”)

(“Library preparation for whole genome sequencing. An equal volume (32 µl) of each extracted

cf DNA was transferred to a 96 well hard-shelled PCR plate and used as input for whole genome

library preparation on the Sciclone® G3 NGS workstation. Libraries were made using the

NEXTflex® Cell-Free DNA-seq kit for Illumina® platforms, with barcoded adapters (Bioo

Scientific®) diluted 1:8. Libraries were analyzed for yield and size distribution on the LabChip®

GX Touch™ HT platform (PerkinElmer®). Libraries from the pregnant donors were sequenced on

the Illumina®”).)

               The product manual for NEXTflex® Cell-Free DNA-Seq Kits instructs users to

“[e]xamine library by electrophoresis to ensure proper library sizing and to verify exclusion of

contaminating small and large fragments (recommended: LabChip® GXII Touch™ HT instrument



                                               36
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 37 of 49




(PerkinElmer®).”    (Ex. 57 at 15 (NEXTflex® Cell-Free DNA-Seq kit manual, available at

https://c2x9r4v3.stackpathcdn.com/wp-content/uploads/marketing/NEXTFLEX/cell_free_dna-

seq/NOVA-5150-01_NEXTFLEX_Cell_Free_DNA-Seq_Kit_19.02-002.pdf)); cf. Ex. 55 (a

poster-format presentation entitled “An Automated Workflow that Enables Cell-Free DNA

Extraction & Whole-Genome NGS Library Preparation from 24 Plasma Samples in a Single

Workday”) (“Libraries were analyzed for yield and size distribution on the LabChip® GX Touch™

HT platform (PerkinElmer®).”).)

               PerkinElmer, Inc. and Bioo Scientific Corporation instruct users to use the

chemagic™ cfDNA 5k Kits, the NextPrep-Mag™ cfDNA Automated Isolation Kits, and the

NEXTflex® Cell-Free DNA-Seq Kits as described above, for example, by providing product

manuals for those kits. (See, e.g., Ex. 56 (product manual for the chemagic™ cfDNA 5k Kit H24,

available at https://chemagen.com/wp-content/uploads/2019/10/art-1304-chemagic-cfDNA-5k-

Kit-H24-VD190617-Detailed-Manual.pdf); Ex. 58 (NextPrep-Mag™ cfDNA Isolation Kit (For

<1mL-3mL Plasma Samples) manual, available at https://c2x9r4v3.stackpathcdn.com/wp-

content/uploads/marketing/NextPrep/3825-01-NextPrep-Mag-cfDNA-Isolation-Kit-1-mL-3-mL-

16-50-isolations_v18.12.pdf); Ex. 59 (NextPrep-Mag™ cfDNA Isolation Kit (For 3mL-5mL

Plasma     Samples)      manual,      available        at   https://c2x9r4v3.stackpathcdn.com/wp-

content/uploads/marketing/NextPrep/3825-03-NextPrep-Mag-cfDNA-Isolation-Kit-3-mL-5-mL-

50-isolations_v18.12.pdf); Ex. 57 (NEXTflex® Cell Free DNA-Seq Kit 2.0 manual).)

               PerkinElmer, Inc. and Bioo Scientific Corporation promote the          use of the

NextPrep-Mag™ cfDNA Automated Isolation Kits with the NEXTflex® Cell-Free DNA-Seq Kits

for the extraction of cell-free DNA from plasma and the library preparation of the extracted cell-

free DNA for sequencing. (See, e.g., Ex. 52 (product documentation for the “NextPrep-Mag™



                                                  37
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 38 of 49




cfDNA Automated Isolation Kit”) (“The cfDNA isolated with the NextPrep-Mag™ cfDNA kits

have been verified to be compatible with manual and automated NGS library construction on the

Sciclone® G3 NGSx workstation and the Zephyr® NGS workstation using the NEXTflex® Cell-

Free DNA-Seq kit 2.0 for Illumina® sequencing.”); Ex. 20 (same); Ex. 53 at 2 (“We recommend

using the NextPrep-Mag™ cfDNA Automated Isolation Kit for isolation of circulating cfDNA

from blood plasma prior to library prep with the NEXTflex® Cell Free DNA-Seq Kit 2.0.”); Ex.

55 (a poster-format presentation entitled “An Automated Workflow that Enables Cell-Free DNA

Extraction & Whole-Genome NGS Library Preparation from 24 Plasma Samples in a Single

Workday”) (“This poster describes methodology developed at Bioo Scientific, a PerkinElmer®

Company, for both rapid high-throughput automated extraction of cfDNA from high volumes of

plasma (5 mL) and for preparation of whole-genome cfDNA libraries from the extracted cfDNA,

in a fully automated fashion.”).)

C.     Defendants’ Knowledge Of The Ravgen Patents

               On information and belief, Defendants have been aware of the Patents-in-Suit and

the fact that performance of the Defendants’ cell-free DNA tests, including use of the Vanadis®

NIPT Assay and the cfDNA Kits, practice the claimed inventions of those patents since at least

May 2020. For example, on May 15, 2020, Ravgen, through outside counsel, sent a letter to

Defendants, identifying the ’720 and ’277 Patents and informing them that “PerkinElmer has used

and continues to use its patented technology by making, using, selling, offering to sell, and/or

importing that include the patented methods, such as for example, PerkinElmer’s Vanadis

System[] and its NextPrep-Mag cfDNA Automated Isolation Kit.” (See Ex. 6.) Although that

letter requested a meeting to discuss a potential license, Defendants failed to respond. (Id.)




                                                38
             Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 39 of 49




                Despite their knowledge of the Patents-in-Suit and of their infringement of those

patents, Defendants have continued to willfully infringe the Patents-in-Suit so as to obtain the

significant benefits of Ravgen’s innovations without paying compensation to Ravgen.                For

example, Defendants have continued to use the claimed methods in their Vanadis® NIPT Assay

and cfDNA Kits without a license, generating hundreds of millions of dollars in revenue.

                                             COUNT I

                                Infringement Of The ’277 Patent

                Ravgen incorporates by reference paragraphs 1-84.

                The ’277 Patent is valid and enforceable.

                Defendants have infringed, and continue to infringe, one or more claims of the ’277

Patent under 35 U.S.C. § 271, either literally and/or under the doctrine of equivalents, by making,

using, selling, and/or offering for sale in the United States, and/or importing into the United States,

products and/or methods encompassed by those claims, including the Vanadis® NIPT Assay, the

chemagic™ cfDNA 5k Kits, the NextPrep-Mag™ cfDNA Automated Isolation Kits, and the

NEXTflex® Cell-Free DNA-Seq Kits.

                For example, Defendants infringe at least exemplary claim 81 of the ’277 Patent by

making, using, offering to sell, and/or selling the Vanadis® NIPT Assay. For example, use of the

Vanadis® NIPT Assay requires a method for preparing a sample for analysis, wherein said method

comprises:

             a. isolating free fetal nucleic acid (such as cell-free fetal DNA) from a sample (such

                as a maternal blood sample) (see, e.g., Ex. 46 (describing extraction of cell-free

                fetal DNA from maternal blood sample using the Vanadis Extract® platform));




                                                  39
           Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 40 of 49




           b. wherein said sample comprises an agent that inhibits lysis of cells, if cells are

              present, and wherein said agent is selected from the group consisting of membrane

              stabilizer, cross-linker, and cell lysis inhibitor (such as Streck Cell-free DNA BCT®

              tubes containing maternal blood) (see, e.g., id. (describing that the Vanadis® NIPT

              Assay uses samples of maternal blood collected in Streck Cell-free DNA BCT®

              tubes); Ex. 47 at 2 (describing Streck Cell-free DNA BCT® tubes as containing a

              “unique preservative [which] limits the release of genomic DNA, allowing isolation

              of high-quality cell-free DNA” and “specialized chemistry” that “limit[s] cell

              lysis”)).

              For example, Defendants infringe at least exemplary claim 81 of the ’277 Patent by

making, using, offering to sell, and/or selling the cfDNA Kits. For example, use of the cfDNA

Kits includes a method for preparing a sample for analysis, wherein said method comprises:

           a. isolating free fetal nucleic acid (such as cell-free fetal DNA) from a sample (such

              as a maternal blood sample) (see, e.g., Ex. 55 (describing isolation of fetal-derived

              cell-free DNA from maternal blood samples using the NextPrep-Mag™ cfDNA

              Automated Isolation Kit for processing by the NEXTflex® Cell-Free DNA-Seq

              Kit); Ex. 24 (describing the chemagic™ cfDNA 5k Kit for “[a]utomated isolation

              of cell-free tumor or fetal DNA from 3 - 5 ml plasma”));

           b. wherein said sample comprises an agent that inhibits lysis of cells, if cells are

              present, and wherein said agent is selected from the group consisting of membrane

              stabilizer, cross-linker, and cell lysis inhibitor (such as Streck Cell-free DNA BCT®

              tubes containing maternal blood) (see, e.g., Ex. 11 at 4 (“The NextPrep-Mag™

              cfDNA Automated Isolation Kit is designed for extraction of cell-free DNA



                                               40
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 41 of 49




               (cfDNA) from up to 5 mL of human plasma” from “blood collected in . . . Streck

               BCT® tubes”); Ex. 56 at 3 (“The [chemagic™ cfDNA 5k Kit H24] is designed for

               the use with human plasma samples derived from EDTA, citrate or Streck Cellfree

               DNA BCT® tubes.”); Ex. 47 at 2 (describing Streck Cell-free DNA BCT® tubes as

               containing a “unique preservative [which] limits the release of genomic DNA,

               allowing isolation of high-quality cell-free DNA” and “specialized chemistry” that

               “limit[s] cell lysis”)).

               Defendants have infringed, and continue to infringe, one or more claims of the ’277

Patent under 35 U.S.C. § 271(a), either literally and/or under the doctrine of equivalents, by using

the Vanadis® NIPT Assay and the cfDNA Kits.

               Defendants have induced infringement, and continue to induce infringement, of one

or more claims of the ’277 Patent under 35 U.S.C. § 271(b). Defendants actively, knowingly, and

intentionally induced, and continue to actively, knowingly, and intentionally induce, infringement

of the ’277 Patent by selling or otherwise supplying the Vanadis® NIPT Assay and the cfDNA Kits

with the knowledge and intent that third parties will use the Vanadis® NIPT Assay and the cfDNA

Kits supplied by Defendants to infringe the ’277 Patent; and with the knowledge and intent to

encourage and facilitate third party infringement through the dissemination of the Vanadis® NIPT

Assay and the cfDNA Kits and/or the creation and dissemination of promotional and marketing

materials, supporting materials, instructions, product manuals, and/or technical information related

to the Vanadis® NIPT Assay and the cfDNA Kits.

               Defendants specifically intended and were aware that the ordinary and customary

use of the Vanadis® NIPT Assay and the cfDNA Kits would infringe the ’277 Patent. For example,

Defendants sell and provide the Vanadis® NIPT Assay and the cfDNA Kits, which when used in



                                                41
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 42 of 49




their ordinary and customary manner intended and instructed by Defendants, infringe one or more

claims of the ’277 Patent, including at least exemplary claim 81. Defendants further provide

product manuals and other instructional materials that cause Defendants’ customers and other third

parties to operate the Vanadis® NIPT Assay and the cfDNA Kits for their ordinary and customary

use. Defendants’ customers and other third parties have directly infringed the ’277 Patent,

including at least exemplary claim 81, through the normal and customary use of the Vanadis®

NIPT Assay and the cfDNA Kits. Defendants accordingly have induced and continue to induce

Defendants’ customers and other users of the Vanadis® NIPT Assay and the cfDNA Kits to use

the Vanadis® NIPT Assay and the cfDNA Kits in their ordinary and customary way to infringe the

’277 Patent, knowing, or at least being willfully blind to the fact, that such use constitutes

infringement of the ’277 Patent.

                  Defendants have contributed to the infringement by third parties, including

Defendants’ customers, and continue to contribute to infringement by third parties, of one or more

claims of the ’277 Patent under 35 U.S.C. § 271(c), by making, selling and/or offering for sale in

the United States, and/or importing into the United States, the Vanadis® NIPT Assay and the

cfDNA Kits, knowing that those products constitute a material part of the inventions of the ’277

Patent, knowing that those products are especially made or adapted to infringe the ’277 Patent, and

knowing that those products are not staple articles of commerce suitable for substantial non-

infringing use.

                  Defendants have had knowledge of and notice of the ’277 Patent and its

infringement since at least May 15, 2020, when Ravgen expressly informed PerkinElmer of the

existence of the ’277 Patent and of Defendants’ infringement.




                                                42
             Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 43 of 49




                Defendants’ infringement of the ’277 Patent was, and continues to be, willful and

deliberate since at least May 15, 2020.

                Ravgen has been and continues to be damaged by Defendants’ infringement of the

’277 Patent, and will suffer irreparable injury unless the infringement is enjoined by this Court.

                Defendants’ conduct in infringing the ’277 Patent renders this case exceptional

within the meaning of 35 U.S.C. § 285.

                                             COUNT II

                                 Infringement Of The ’720 Patent

                Ravgen incorporates by reference paragraphs 1-97.

                The ’720 Patent is valid and enforceable.

                Defendants have infringed, and continue to infringe, one or more claims of the ’720

Patent under 35 U.S.C. § 271, either literally and/or under the doctrine of equivalents, by making,

using, selling, and/or offering for sale in the United States, and/or importing into the United States,

products and/or methods encompassed by those claims, including the Vanadis® NIPT Assay, the

chemagic™ cfDNA 5k Kits, the NextPrep-Mag™ cfDNA Automated Isolation Kits, and the

NEXTflex® Cell-Free DNA-Seq Kits.

                For example, Defendants infringe at least exemplary claim 1 of the ’720 Patent by

making, using, offering to sell, and/or selling the Vanadis® NIPT Assay. For example, use of the

Vanadis® NIPT Assay requires a method for detecting a free nucleic acid, wherein said method

comprises:

             a. isolating free nucleic acid (such as cell-free fetal DNA) from a non-cellular fraction

                of a sample (such as a maternal blood sample) (see, e.g., Ex. 46 (describing




                                                  43
           Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 44 of 49




              extraction of cell-free fetal DNA from maternal blood sample using the Vanadis

              Extract® platform));

           b. wherein said sample comprises an agent that impedes cell lysis, if cells are present,

              and wherein said agent is selected from the group consisting of membrane

              stabilizer, cross-linker, and cell lysis inhibitor (such as Streck Cell-free DNA BCT®

              tubes containing maternal blood) (see, e.g., id. (describing that the Vanadis® NIPT

              Assay uses samples of maternal blood collected in Streck Cell-free DNA BCT®

              tubes); Ex. 47 at 2 (describing Streck Cell-free DNA BCT® tubes as containing a

              “unique preservative [which] limits the release of genomic DNA, allowing isolation

              of high-quality cell-free DNA” and “specialized chemistry” that “limit[s] cell

              lysis”));

           c. detecting the presence or absence of the free nucleic acid (see, e.g., Ex. 46

              (describing detection of cell-free fetal DNA using probes specific to particular loci

              on chromosomes of interest, labeling them with fluorophores, and counting and

              analyzing the signals); Ex. 17 (same)).

              For example, Defendants infringe at least exemplary claim 1 of the ’720 Patent by

making, using, offering to sell, and/or selling the cfDNA Kits. For example, use of the cfDNA

Kits includes a method for detecting a free nucleic acid, wherein said method comprises:

           a. isolating free nucleic acid (such as cell-free DNA) from a non-cellular fraction of

              a sample (such as a plasma sample) (see, e.g., Ex. 55 (describing isolation of fetal-

              derived cell-free DNA from maternal blood samples using the NextPrep-Mag™

              cfDNA Automated Isolation Kit for processing by the NEXTflex® Cell-Free DNA-




                                               44
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 45 of 49




               Seq Kit); Ex. 24 (describing the chemagic™ cfDNA 5k Kit for “[a]utomated

               isolation of cell-free tumor or fetal DNA from 3 - 5 ml plasma”));

           b. wherein said sample comprises an agent that impedes cell lysis, if cells are present,

               and wherein said agent is selected from the group consisting of membrane

               stabilizer, cross-linker, and cell lysis inhibitor (such as Streck Cell-free DNA BCT®

               tubes containing blood) (see, e.g., Ex. 11 at 4 (“The NextPrep-Mag™ cfDNA

               Automated Isolation Kit is designed for extraction of cell-free DNA (cfDNA) from

               up to 5 mL of human plasma” from “blood collected in . . . Streck BCT® tubes”);

               Ex. 56 at 3 (“The [chemagic™ cfDNA 5k Kit H24] is designed for the use with

               human plasma samples derived from EDTA, citrate or Streck Cellfree DNA BCT®

               tubes.”); Ex. 47 at 2 (describing Streck Cell-free DNA BCT® tubes as containing a

               “unique preservative [which] limits the release of genomic DNA, allowing isolation

               of high-quality cell-free DNA” and “specialized chemistry” that “limit[s] cell

               lysis”));

           c. detecting the presence or absence of the free nucleic acid (see, e.g., Ex. 57 at 15

               (instructing users of the NEXTflex® Cell-Free DNA-Seq Kit to “[e]xamine library

               by electrophoresis to ensure proper library sizing and to verify exclusion of

               contaminating small and large fragments (recommended: LabChip® GXII Touch™

               HT instrument (PerkinElmer®).”); Ex. 53 (describing that the NEXTflex® Cell-Free

               DNA-Seq Kit produces libraries from the extracted cell-free DNA for sequencing)).

               Defendants have infringed, and continue to infringe, one or more claims of the ’720

Patent under 35 U.S.C. § 271(a), either literally and/or under the doctrine of equivalents, by using

the Vanadis® NIPT Assay and the cfDNA Kits.



                                                45
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 46 of 49




               Defendants have induced infringement, and continue to induce infringement, of one

or more claims of the ’720 Patent under 35 U.S.C. § 271(b). Defendants actively, knowingly, and

intentionally induced, and continue to actively, knowingly, and intentionally induce, infringement

of the ’720 Patent by selling or otherwise supplying the Vanadis® NIPT Assay and the cfDNA Kits

with the knowledge and intent that third parties will use the Vanadis® NIPT Assay and the cfDNA

Kits supplied by Defendants to infringe the ’720 Patent; and with the knowledge and intent to

encourage and facilitate third party infringement through the dissemination of the Vanadis® NIPT

Assay and the cfDNA Kits and/or the creation and dissemination of promotional and marketing

materials, supporting materials, instructions, product manuals, and/or technical information related

to the Vanadis® NIPT Assay and the cfDNA Kits.

               Defendants specifically intended and were aware that the ordinary and customary

use of the Vanadis® NIPT Assay and the cfDNA Kits would infringe the ’720 Patent. For example,

Defendants sell and provide the Vanadis® NIPT Assay and the cfDNA Kits, which when used in

their ordinary and customary manner intended and instructed by Defendants, infringe one or more

claims of the ’720 Patent, including at least exemplary claim 1. Defendants further provide product

manuals and other instructional materials that cause Defendants’ customers and other third parties

to operate the Vanadis® NIPT Assay and the cfDNA Kits for their ordinary and customary use.

Defendants’ customers and other third parties have directly infringed the ’720 Patent, including at

least exemplary claim 1, through the normal and customary use of the Vanadis® NIPT Assay and

the cfDNA Kits. Defendants accordingly have induced and continue to induce Defendants’

customers and other users of the Vanadis® NIPT Assay and the cfDNA Kits to use the Vanadis®

NIPT Assay and the cfDNA Kits in their ordinary and customary way to infringe the ’720 Patent,




                                                46
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 47 of 49




knowing, or at least being willfully blind to the fact, that such use constitutes infringement of the

’720 Patent.

                  Defendants have contributed to the infringement by third parties, including

Defendants’ customers, and continue to contribute to infringement by third parties, of one or more

claims of the ’720 Patent under 35 U.S.C. § 271(c), by making, selling and/or offering for sale in

the United States, and/or importing into the United States, the Vanadis® NIPT Assay and the

cfDNA Kits, knowing that those products constitute a material part of the inventions of the ’720

Patent, knowing that those products are especially made or adapted to infringe the ’720 Patent, and

knowing that those products are not staple articles of commerce suitable for substantial non-

infringing use.

                  Defendants have had knowledge of and notice of the ’720 Patent and its

infringement since at least May 15, 2020, when Ravgen expressly informed PerkinElmer of the

existence of the ’720 Patent and of Defendants’ infringement.

                  Defendants’ infringement of the ’720 Patent was, and continues to be, willful and

deliberate since at least May 15, 2020.

                  Ravgen has been and continues to be damaged by Defendants’ infringement of the

’720 Patent, and will suffer irreparable injury unless the infringement is enjoined by this Court.

                  Defendants’ conduct in infringing the ’720 Patent renders this case exceptional

within the meaning of 35 U.S.C. § 285.

                                      PRAYER FOR RELIEF

       WHEREFORE, Ravgen prays for judgment as follows:

       A.         That Defendants have infringed each of the Patents-in-Suit;

       B.         That Defendants’ infringement of each of the Patents-in-Suit has been willful;



                                                  47
            Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 48 of 49




       C.      That Ravgen be awarded all damages adequate to compensate it for Defendants’

past infringement and any continuing or future infringement of the Patents-in-Suit up until the date

such judgment is entered, including pre- and post-judgment interest, costs, and disbursements as

justified under 35 U.S.C. § 284;

       D.      That any award of damages be enhanced under 35 U.S.C. § 284 as result of

Defendants’ willful infringement;

       E.      That this case be declared an exceptional case within the meaning of 35 U.S.C.

§ 285 and that Ravgen be awarded the attorney fees, costs, and expenses incurred in connection

with this action;

       F.      That Ravgen be awarded either a permanent injunction, or, at least, a compulsory

ongoing licensing fee; and

       F.      That Ravgen be awarded such other and further relief at law or equity as this Court

deems just and proper.

                                   DEMAND FOR JURY TRIAL

       Plaintiff Ravgen hereby demands a trial by jury on all issues so triable.




                                                48
          Case 6:20-cv-00452 Document 1 Filed 06/01/20 Page 49 of 49




Dated: June 1, 2020                           Respectfully submitted,

Of Counsel:                                   /s/ Deron R. Dacus
                                              Deron R. Dacus
John M. Desmarais                             State Bar No. 00790553
Kerri-Ann Limbeek                             The Dacus Firm, P.C.
Karl I. Mullen                                821 ESE Loop 323, Suite 430
Raymond N. Habbaz                             Tyler, TX 75701
Email: jdesmarais@desmaraisllp.com            Phone: (903) 705-1117
Email: klimbeek@desmaraisllp.com              Fax: (903) 581-2543
Email: kmullen@desmaraisllp.com               ddacus@dacusfirm.com
Email: rhabbaz@desmaraisllp.com
DESMARAIS LLP
230 Park Avenue
New York, NY 10169
Telephone: 212-351-3400
Facsimile: 212-351-3401
                                                  Attorneys for Plaintiff Ravgen, Inc.




                                      49
